442 F.2d 1335
UNITED STATES of America, Plaintiff and Appellee,v.B. Gordon ILER, Appellant.
No. 26460.
United States Court of Appeals, Ninth Circuit.
June 4, 1971.

Appeal from the United States District Court for the Central District of California; Manuel L. Real, Judge.
William Bryan Osborne (argued), Los Angeles, Cal., for appellant.
Arnold G. Regardie, Asst. U. S. Atty. (argued), Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Los Angeles, Cal., for appellee.
Before CHAMBERS, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed. We find the evidence is quite sufficient. We reject the contention that the defendant did not have a fair trial.